

AGREEMENT made as of the 15th day of October, 2008


between


ST. LAWRENCE ALLUVIAL SERVICES & LOGISTICS CORP.
A company incorporated under the laws of Panama
and its wholly owned subsidiary
LOGISTICA y SERVICIOS ALUVIALES SQAN LORENZO SAC
A company incorporated under the laws of Peru
(hereinafter collectively called “SLAC”)


-and-


CONSTITUTION MINING CORP.
A company incorporated under the laws of the United States of America
(hereinafter called “CMIN”)




WHEREAS CMIN wishes to obtain consulting advice and exploration management and
mineral property development services with respect to CMIN’s exploration and
development project in Peru;


AND WHEREAS SLAC represents that its personnel, consultants, and contractors
have the qualifications and relevant expertise in exploration and development
methods and techniques as well as experience of working in South America in
general and on alluvial-type deposits in particular;


AND WHEREAS CMIN wishes to retain the services of SLAC, and SLAC is desirous of
providing such services to CMIN, for the aforesaid purposes on the terms and
conditions hereinafter set out;




NOW THEREFORE THIS AGREEMENT WITNESSES that the parties hereto agree as follows:


1.
TERM OF AGREEMENT.  The term of this Agreement shall be for one (1) year
commencing 15 October 2008, and shall, unless renewed by mutual agreement in
writing, terminate on 15 October 2009.



2.
PROVISION OF SERVICES.  SLAC agrees, in consideration of the management fee
payable to SLAC hereunder, to provide CMIN with exploration and development
advice and management (hereinafter referred to as the “Services”) in connection
with existing and proposed exploration programs of CMIN or its affiliated and/or
subsidiary companies on the Gold Sands project in Peru as well as the support
functions required to successfully implement such programs.  The Services shall
include, but not be limited to, provision of logistics and infrastructure in the
project area, office and administration support for project activities,
exploration planning, program management, mapping, logging, provision of
drilling services and equipment, provision of a field laboratory, processing and
analysis of samples, data compilation, data


 
 

--------------------------------------------------------------------------------

 

processing, interpretation of data, preparation of reports, assessment of
exploration techniques, evaluation of programs, discussions and training of CMIN
exploration staff, field trips and other assistance as may be requested by
CMIN.  In addition, SLAC shall endeavor to work with people and communities that
may be affected by the programs, and to minimize the impact on the environment
so as to preserve its purity.  SLAC shall provide the Services hereunder in a
good and workmanlike fashion, diligently, in good faith, and in a manner
consistent with industry best practices.  SLAC will comply with all applicable
statutes and regulations and the lawful requirements and directions of any
governmental authority having jurisdiction with respect to the Services provided
hereunder.


3.
PROVISION OF COMPETENT PERSONNEL AND EQUIPMENT.  SLAC agrees to provide
competent personnel, consultants, and contractors to carry out the
Services.  SLAC will also provide appropriate equipment and infrastructure in
order that the programs call be successfully implemented.



4.
PROGRAM AND BUDGET.  SLAC shall in conjunction with CMIN, develop the overall
program.  Component program elements shall be budgeted, and, upon approval by
CMIN, executed under the direction of SLAC.



5.
COSTS.  All costs incurred in the execution of the Services shall be charged to
CMIN.



6.
MANAGEMENT FEE.  SLAC shall charge a Management Fee of 10 on all costs incurred
in the execution of the Services.



7.           INVOICING.  SLAC shall submit invoices to CMIN on a monthly basis.


8.
PAYMENT.  CMIN shall pay SLAC within two weeks of receipt of invoice.  All
amounts due hereunder shall be paid in USD, and shall be deposited by CMIN in a
bank account as designated by SLAC in writing.



9.
ADVANCE.  CMIN shall advance to SLAC the sum of USD 250,000, which sum shall be
due on execution of the agreement.



10.
LOCAL TAXES.  The amounts due hereunder shall be net of taxes.  CMIN shall
assume the cost of any tax or withholding obligation, and shall provide SLAC
with a copy of an official receipt evidencing payment of any such taxes.



11.
INDEPENDENT CONTRACTOR.  With respect to all claims and damages on account of
loss or damage to property, or injury or death of any person or persons arising
from or out of provision of the Services by SLAC hereunder, SLAC shall be deemed
to be an independent contractor, and neither it not its personnel shall be
deemed to be a representative, agent, or employee of CMIN, and, with respect to
any such claim, damage, loss, injury or death, SLAC shall indemnify and save
CMIN harmless from and against any and all liability for such loss, damage,
injury or death, except such liability as may arise out of sole negligence of
CMIN.  SLAC shall maintain such insurances as will protect it from all claims
and damages for personal injury and death, and from all claims and property
damage arising from the provision of the Services under this Agreement.

 

 
 
- 2 -

--------------------------------------------------------------------------------

 



12.
CONFIDENTIALITY.  SLAC shall, and shall cause all its personnel, consultants,
and contractors to, keep confidential all information disclosed by CMIN or
acquired by SLAC through the performance of the Services hereunder, and shall
not disclose for divulge such information to third parties without the written
consent of CMIN.  The obligation to keep secret and confidential and not
disclose any such information shall not apply to any information oin the public
domain or which at the time of disclosure is already known to SLAC and/or its
personnel, consultants, and contractors, or when disclosure is required under
applicable law and regulations.



13.
TERMINATION FOR DEFAULT.  If either party fails to perform any of its
obligations to the other party under this Agreement, and such non-performance is
not cured within thirty (30) days after receipt by the defaulting party of
written notice of the non-performance, then the party giving notice of
non-performance may terminate this Agreement by giving ten (10) days prior
written notice to the defaulting party.



14.
ARBITRATION.  In case of disputes arising under this Agreement, which are not
settled within a reasonable time and not exceeding three (3) months, the parties
shall refer such disputes and differences to arbitration in the United States of
America.



15.
NOTICES.  Any communication required or permitted to be given under this
Agreement shall be in writing and shall be sufficiently given if delivered by
hand, sent by facsimile, couriered, or mailed by certified or registered mail,
postage prepaid, addressed as follows:



TO CMIN:             CONSTITUTION MINING CORP.
 
Manuela Saenz 323, Suite 706

 
(C1107BPA) Buenos Aires

 
Argentina
      FAX  +54-11-5236 9978

 
TO SLAC:              ST. LAWRENCE ALLUVIAL SERVICES & LOGISTICS CORP
 
&

 
LOGISTICA y SERVICIOS ALUVIALES SAN LORENZO SAC

 
Calle 2a, #129

 
Villa Soberania, Panama City

 
Republic of Panama



 
FAX  +507-264-7521



16.
ASSIGNMENT:  SLAC may not assign, pledge, mortgage, or otherwise encumber any of
its rights hereunder without the prior written consent of CMIN.



17.
GOVERNING LAW.  This Agreement shall be interpreted in accordance with the Laws
of the United States of America.


 
- 3 -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF the parties hereto have executed this Agreement under their
respective hands of their proper offices duly authorized in that behalf as
applicable.


CONSTITUTION MINING CORP
 
 
By: /s/ Willem Fuchter                                                          
            William Fuchter
 
Title:   President, Chief Executive Officer,
            and Director
 
 
 
ST. LAWRENCE ALLUVIAL SERVICES & LOGISTICS CORP
&
LOGISTICA y SERVICIOS ALUVIALES SAN LORENZO SAC
 
 
By: /s/ Cesar De Gracia                                                         
             Cesar De Gracia
 
Title:     President
 
 

 
- 4 -

--------------------------------------------------------------------------------

 
